IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

WILLIAM MONROE CROUSE, JR. )
)
Plaintiff, )

) :

v ) 1:18CV269

)
ANDREW SAUL, | )
Commissioner of Social Secutity,! )
Defendant. )

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff William Monroe Crouse, Jr. (‘Plaintiff’) brought this action pursuant to
Section 1631(c)(3) of the Social Security Act (the “Act’’), as amended (42 U.S.C. § 1383(¢)(3)),
to obtain judicial review of a final decision of the Commissioner of Social Security denying his
claim for Supplemental Security Income (“SSP”) under Title XVI of the Act. The parties have
‘filed cross-motions for judgment, and the administrative record has been certified to the Court
for review.

I. PROCEDURAL HISTORY

Plaintiff protectively filed an application for SSI on July 31, 2014, alleging a disability

onset date of May 1, 2011. (Ir. at 15, 187-195.) His application was denied initially (Ir. at

102-105) and upon reconsideration (Tr. at 111-115). ‘Thereafter, Plaintiff requested an

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

* Transcript citations refer to the Sealed Administrative Record [Doc. #8].
| administrative hearing de novo before an Administrative Law Judge (“ALJ”). (It. at 116-118.)
Plaintiff, along with his attorney and an impartial vocational expert (“VE”), attended the
subsequent hearing on January 9, 2017. (Tr. at 30.) The ALJ ultimately concluded that Plaintiff
was not disabled within the meaning of the Act since July 31, 2014, the date the application
was filed.3 (Tt. at 25.) On February 6, 2018, the Appeals Council denied Plaintiff's request
fot review of the decision, thereby making the ALJ’s conclusion the Commissionet’s final
decision for putposes of judicial review. (Tr. at 1-5.) |
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social secutity benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

 

3 The ruling could not extend to earlier than the application date because SSI 1s not payable prior to the month
following the month in which the application was filed, irrespective of the clatmant’s alleged onset date. See 20
C.F.R. § 416.335.

2
F.3d 171, 176 (4th Cir. 2001) Gntetnal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a juty, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation matks omitted).

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Whete
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL}’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Hattis, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “‘inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period

of disability; (2) had a severe impaitment; (3) had an impairment that met or equaled the
tequitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 4th Cit. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impaitment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “[i]f a claimant’s impaitment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional
capacity (RFC?.” Id. at 179.4 Step four then requires the ALJ to assess whethet, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes aft inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to ptove that

a significant number of jobs exist which the claimant could perform, despite [the claimant’s]

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). [he RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentaty, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (e.g., pain).”
Hines, 453 F.3d at 562-63.
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Govetnment cannot carry its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Tl. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity since July 31, 2014, the application date.” (Tr. at 17.) Plaintiff therefore met his burden .
at step one of the sequential evaluation process. At step two, the ALJ further determined that
Plaintiff suffered from the following severe impairments: “Asthma, Borderline Intellectual
Functioning vs. Lower Intelligence; Renal Insufficiency, and Depression.” (Ld.) The ALJ
found at step three that these impairments did not meet ot equal a disability listing. (Id.)
Plaintiff does not challenge this listing determination at step three. The ALJ then assessed
Plaintiffs RFC and determined that he could perform unskilled light work, with the following
additional limitations:

stand and walk for 2 hours at a time and for a total of 6 hours in an 8-hour

workday; he can sit for 30 minutes at a time and for a total of 4 houts in an 8-

hour workday; and he can lift and carry 20 pounds occasionally and 10 pounds

frequently. He can occasional|[ly] teach in all directions, handle, finger, and feel

frequently, but not continuously, with his right dominant upper extremity.

Mentally, the claimant is limited to simple, routine, tepetitive tasks, with only

occasional contact with co-workers, supervisors, and the public.

(It. at 19.) Based on the RFC determination, the ALJ found under step four of the analysis

that Plaintiff had no past relevant work. (Tr. at 24.) The ALJ also determined at step five
that, given Plaintiff's age, education, work experience, RFC, and the testimony of the VE as
to these factors, he could perform other jobs available in the national economy. (Tr. at 24-
25.) ‘Therefore, the ALJ concluded that Plaintiff was not disabled under the Act. (I't. at 25.)

Plaintiff now argues that the ALJ erred in three respects. Fitst, citing Mascio v. Colvin,
780 F.3d 632 (4th Cir. 2015), Plaintiff contends that “[t]he AL]’s failure to properly account
for [his] moderate limitations in concentration, persistence, and pace in his RFC is error[.]”
(Pl’s Br. [Doc. #11] at 5.) Second, Plaintiff contends that “the AL]’s reliance on the VE’s
testimony is in error” based on an unresolved conflict with the Dictionary of Occupational
Titles (“DOT”). (dd. at 10.) Third, Plaintiff contends that “the ALPs appointment did not
comply with the Appointments Clause.” dd. at 19.) For the reasons set out below, the Court

concludes that remand is required with regard to Plaintiff's second contention, and the Court

therefore need not teach the remaining contentions.

A. DOT Conflict

In pettinent part, Plaintiff challenges the ALJ’s reliance on the VE’s testimony at step
five of the sequential analysis. As explained below, this argument has merit.

-In Pearson v. Colvin, 810 F.3d 204, 210 (4th Cir. 2015), a VE testified that a claimant
was capable of performing three occupations. For each of the three occupations, the
Dictionary of Occupational Titles listed frequent reaching as a requirement. Id. However,
based on VE testimony, the ALJ found that the claimant’s non-dominant atm could only
occasionally reach upward. Id. Based on the DOT’s broad definition of teaching (Le.,
“felxtending hand(s) and atm(s) in any ditection’”’) the Fourth Circuit held that the occupations

identified by the expert may require frequent bilateral overhead reaching. Id. at 210-211.
Because of the appatent conflict between the VE’s testimony and the DOT, the ALJ was
requited to elicit a reasonable “explanation from the expert as to whether these occupations
do, in fact, requite frequent bilateral overhead reaching,” before relying on the expert’s
testimony. Id. at 211. The Fourth Circuit also clarified that if an expert’s testimony apparently
conflicts with the DOT, the expert’s testimony can only provide substantial evidence to
support the AL]’s decision if the AL] received an explanation from the expert explaining the
conflict and determined both (1) that the explanation was reasonable and (2) that it provided
a basis for relying on the expert’s testimony rather than the DOT. Id. at 209-11; see also
Rholetter v. Colvin, 639 F. App’x 935, 938 (4th Cit. 2016).

Hete, the VE identified the jobs of Sorter, Mail Sorter (non-postal), and Linen Grader
as jobs a hypothetical claimant with the same RFC as Plaintiff could perform. > (Ir. at 24, 64-
65.) After identifying these three jobs, the ALJ and the VE had the following exchange:

Q: Has all of your testimony today been consistent with your training,
education, and experience?

A: It has, Your Honor, with somewhat outside the DOT and the
companion publications just with the differentiating with the sit and stand as
well as the breakdown of reaching right versus left.

Q: Okay.

A: And that is consistent with my 25 plus years of doing [inaudible],
talking with employers, doing jobs, being in the industry.

(Tr. at 66.)

 

5 The title in the DOT of the Sorter position identified by the VE (Tr. 65) is that of “Picking-Table Worker,”
1991 WL 674230. The title in the DOT of the Mail Sorter position identified by the VE (Tr. at 65) is “Mail
Clerk,” 1991 WL 671813. The title in the DOT of the Linen Grader position identified by the VE (Ir. at 65)
is also that of “Linen Grader,” 1991 WL 672993. The ALJ called these positions, respectively, “Sorter,” “Mail
Sorter (Non-Postal),” and “Linen Folder.” (Tr. at 24.)

7
Plaintiff correctly points out that all three jobs mentioned above require frequent
reaching accotding to the DOT. (PL’s Br. at 11-15 referencing Picking-Table Worker,
521.687-102, 1991 WL 674230 (“Reaching: Frequently - Exists from 1/3 to 2/3 of the time”),
Mail Clerk, 209.687-026, 1991 WL 671813 (same), and Linen Grader, 361.687-022, 1991 WL
672993 (same).) He then contends that this limitation is in appatent conflict with his
limitation to only occasional reaching with his dominant atm. (Pl’s Br. at 11-15.) Plaintiff
then contends further that the purported explanation for this apparent conflict fails to provide
a teasonable explanation and basis for relying on the VE’s testimony. (Pl.’s Br. at 11, 18-19.)

The Court agrees that there was an apparent conflict between the DOT and the VE’s
testimony. The DOT provides that the jobs in question all require frequent (meaning up to
two-thirds of a workday) teaching, while the VE testified that a claimant limited in the use of
his dominant atm to occasional (meaning no mote than one-third of a workday) reaching can
perform the listed jobs. See Pearson v. Colvin, 810 F.3d at 211 (‘Although the DoT] does
not expressly state that the occupations identified by the expert require frequent bilateral
overhead teaching, [its] broad definition of ‘reaching’ means that they certainly may tequite
such teaching.”); Lameat v. Berryhill, 865 F.3d 1201, 1206 (9th Cir. 2017) (rejecting argument
that the fact that the DOT does not expressly tequite bilateral reaching in a job description
implies that only unilateral reaching is requited, stating “we cannot determine from this record,
the DOT, or our common experience whether the jobs in question require both hands’’); SSR
83-10, 1983 WL 31251, at *5-6 (defining “[o]ccasionally” as up to one-third of a workday and
“frequent” as up to two-thitds of a workday). Consequently, for the ALJ’s step five analysis

to be supported by substantial evidence, the ALJ, by way of the VE, had to identify the
apparent conflict and provide a reasonable explanation that is susceptible to judicial review as
to why the ALJ could rely upon VE testimony rather than the DOT.

None of these requitements wete met here. First, as a threshold matter, the Court
notes that the VE did not identify the specific conflict in question. Instead, when queried, the
VE stated that her testimony was “somewhat outside the DOT and the companion
publications just with the differentiating with the sit and stand as well as the breakdown of
teaching right versus left.” (I't. at 66.) Itis far from clear what this means. While the quoted
testimony appeats to be an effort on the patt of the VE to identify some general conflict
between het testimony and the DOT regarding reaching, such a statement is simply too vague
and ambiguous to fairly constitute an identification of the specific apparent conflict raised by
Plaintiff here. As a result, the Court cannot determine if the AL]’s step five finding is
supported by substantial evidence.

Nor was the VE’s explanation for the unidentified reaching conflict susceptible to
judicial review. As noted, the VE apparently tried to reconcile the fact that her testimony was
“somewhat outside the DOT” as to the “breakdown of reaching right versus left,” by stating
that it was “consistent with [her] 25 plus years of doing [inaudible], talking with employers,
doing jobs, being in the industry.” (Tr. at 66.) Again, however, it is far ftom clear what all of
this means. There is no “breakdown” regarding “reaching right versus left” in the VE’s
testimony or in the ALJ’s decision. While a VE may resort to personal experience to explain
why het opinion temains reliable despite an apparent conflict with the DOT, see, e.g., Allen

y. Bettyhill, No. 1:17CV277, 2018 WL 2025666, at *6 (M.D.N.C. May 1, 2018) (Auld, MJ),
adopted Slip Op. (M-D.N.C. May 23, 2018) (Biggs, J.), that explanation must itself be stated
cleatly enough to be susceptible to judicial review. °

Moreover, the ALJ did not provide any analysis to help explain how this testimony was
interpreted and relied upon. In this regard, Pearson requites the ALJ to determine both (1)
that the explanation was reasonable and (2) that it provided a basis for relying on the expett’s
testimony rather than the DOT. Pearson v. Colvin, 810 F.3d at 211. Here, the Ay did not
address the DOT conflict at all, and instead found that “the vocational expert’s testimony is
consistent with the information contained in the Dictionary of Occupational Titles (DOT).”
(Tr. at 24.) Thus, the ALJ did not resolve the ambiguity in the VE’s testimony, ot otherwise
identify the conflict and determine that there was a teasonable basis for relying on the VE’s
testimony tather than the DOT.’

Thus, the Court concludes that there is simply insufficient analysis and explanation to

reasonably allow for judicial review, either in the VE’s identification of the apparent conflict,

 

6 This case, therefore, stands in contrast to another case recently decided in this district, Allen v. Berryhill, No.
1:17CV277, 2018 WL 2025666. Allen involved an appatent conflict between (1) VE testimony that a claimant
could not teach overhead with her left, non-dominant upper extremity and (2) DOT job descriptions involving
jobs requiring either frequent or occasional reaching. See Allen, 2018 WL 2025666, at *6. The VE in Allen,
however, unlike the VE in this case, “expressly acknowledged that the DOT neither differentiated between
unilateral and bilateral reaching, nor specifically addressed the direction of reaching involved” and then properly
“relied on his own professional experience to opine that an individual who could not teach overhead with the
left, non-dominant arm could still perform all three of the jobs in question.” Id. at 6. That analysis was not
included in the present case, either by the ALJ or the VE.

 

7 This failure is further compounded by the fact that the ALJ did not provide any analysis regarding how or
why he included the chosen limitations for reaching, handling, and fingering. In this regard, the ALJ concluded
that as a result of his impairments, Plaintiff had difficulties with prolonged standing, walking and sitting, and
the AL] included related limits on those activities. (Tt. at 22.) The ALJ also found that Plaintiff “should be
able to lift and carry light objects.” (Tr. at 22.) However, the AL] did not include any analysis regarding
Plaintiff's limitations on teaching, handling, and fingering. See Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.
2018) (holding that an ALJ must “both identify evidence that supports his conclusion and build an accurate
and logical bridge from [that] evidence to his conclusion.”).

10
in the VE’s explanation for why that apparent conflict could be disregarded, or in the AL]’s
own analysis set out in the decision. Remand is therefore in order.

The Court also notes that, given the jobs identified by the VE, the failure to sufficiently
addtess the issue is not harmless. In this regard, the Court notes that the Sorter job identified
by the VE (Tt. at 65) requites that the worker “Picks stems, stones, metal, or wood not
eliminated by trash-picking machine from conveyor to prevent damage to beet knives. May
trim tops from beets to prevent clogging of knives in slicers.” Picking-Table Worker, 521.687-
102, 1991 WL 674230. The DOT description of Linen Grader indicates that a worker in this
job “[g]rades laundered towels and similar linens according to quality, condition, and kind of
item. Ties them into bundles of specified size or number of articles and records contents of
each bundle. Stores bundles in bins for delivery to customers of linen-rental service.’ Linen
Grader, 361.687-022, 1991 WL 672993. Absent a meaningful explanation by the VE, it is
difficult to imagine how a worker could perform these tasks if limited to occasional reaching
with his dominant upper extremity, meaning reaching no more than one-third of an eight hour
workday. See e.g., Lawson v. Berryhill, No. CV TJS-17-0486, 2018 WL 1135641, at *3 (D.
Md. Mar. 1, 2018) (“It is difficult to imagine how a person [limited to occasional use of the
non-dominant hand] could hang drapes or move furniture on a full-time basis relying almost
solely on the use of his nondominant atm and hand. It may be that the housekeeper occupation
does not usually requite persons to complete these tasks, and the VE could have explained
this to the ALJ. But the ALJ made no such inquiry and the VE gave no such explanation. The
same goes for the occupations of packer and marker, both of which require at least frequent

reaching and handling.”). The VE in this case testified that het testimony was “somewhat

11
outside the DOT” as to the “breakdown of teaching tight versus left,” by stating that it was
“consistent with [her] 25 plus yeats of doing [inaudible], talking with employers, doing jobs,
being in the industry.” This is not sufficient information for the ALJ to conclude that there is
a teasonable explanation for the conflict between the VE’s testimony and the DOT.®

The remaining position of mail sorter is equally problematic. First, like the previous
two jobs addressed above, the DOT job desctiption for mail sorter seems—absent a

meaningful explanation—facially at odds with the performance of frequent reaching.’ Second,

 

8 The Court notes that the analysis was further confused when the VE initially identified the occupation as
“Folder,” but then switched to “Linen Grader,” and the ALJ later combined the occupations by referring to
the Linen Grader position as “Linen Folder.” (Tr. At 65, 24.) While Linen Folder is not an actual occupation
provided by the DOT, “Folder” is a position under the Laundry, Cleaning, Dyeing and Pressing Industry
umbrella of the DOT. The Folder position also lists frequent reaching as a requirement. The DOT described —
the Folder position as follows:

Folds fluff-dried or pressed laundry, such as shirts, towels, uniforms, and

jackets: Shakes out, smooths, folds, sorts, and stacks wash according to

identification tags. Inspects pressed laundry for holes or tears, and separates

defective articles for transfer to repair department. Folds laundry, preparatory

to wrapping, for delivery to customer. Folds pressed shirts around cardboard

forms and inserts assembly in plastic bags. May attach missing buttons to

atticles, using button-sewing-machine or button-attaching machine. May

unload tumbler. May turn socks, match paits, and tie socks into bundles. May

be designated according to type of laundry folded as Shirt Folder
369.687-018, 1991 WL 673072.

9 The DOT described this position as follows:

Sorts incoming mail for distribution and dispatches outgoing mail: Opens
envelopes by hand or machine. Stamps date and time of receipt on incoming
mail. Sorts mail according to destination and type, such as returned letters,
adjustments, bills, orders, and payments. Readdresses undeliverable mail
bearing incomplete or incortect address. Examines outgoing mail for
appeatance and seals envelopes by hand or machine. Stamps outgoing mail
by hand or with postage meter. May fold letters or circulars and insert in
envelopes [FOLDING-MACHINE OPERATOR (clerical) 208.685-014].
May distribute and collect mail. May weigh mail to determine that postage is
correct. May keep tecord of registered mail. May address mail, using
addressing machine [ADDRESSING-MACHINE OPERATOR (clerical)
208.582-010]. May be designated according to type of mail handled as Mail
Clerk, Bills (clerical).

209.687-026, 1991 WL 671813.
12
as Plaintiff correctly points out (PL’s Br. at 14-15), according to the DOT, the mail sorter
position also requires a Reasoning Level of 3, 209.687-026, 1991 WL 671813, and Plaintiff was
limited to the petformance of simple, routine, and repetitive tasks (Tr. at 19). Judges in this
District have repeatedly held that this too is an appatent conflict that the VE must address.
See, e.g., Mullis v. Colvin, No. 1:11CV22, 2014 WL 2257188 (M.D.N.C. May 29, 2014)
(Osteen, C.J.) (finding an appatent conflict between an RFC limitation to simple, routine,
repetitive tasks at a low production pace and low stress environment and a VE’s testimony
that Plaintiff could perform a job to which the DOT assigned a Reasoning Level of 3). And,
although no party mentions this, the Fourth Circuit recently held that there is an apparent
conflict “between a limitation to short and simple instructions and Reasoning Development
Level 3 occupations.” Keller v. Berryhill, 2018 WL 6264813, at *4 (4th Cir. Nov. 29, 2018).
Here, neither the VE nor the ALJ identified or reconciled this apparent conflict. And,
in fact, a review of the transcript of the administrative heating reveals an even more
fundamental problem: none of the hypothetical questions the ALJ put to the VE included
Plaintiff's limitation to performing no more than simple, routine, and repetitive tasks. (Tr. at
64-66.) This omission also tequites remand because the VE never considered whether a
claimant limited to simple, routine, repetitive tasks could perform the three jobs in question.
See Walker v. Bowen, 889 F.2d 47, 50-51 4th Cir.1989) (“In order fot a vocational expert’s
opinion to be relevant or helpful, it must be based upon a consideration of all other evidence
in the record, and it must be in response to proper hypothetical questions which fairly set out

all of claimant’s impairments.”) (citations omitted); see also McGlothlin v. Berryhill, No.

 

13
1:17CV998, 2018 WL 6111786, at *5 (M.D.N.C. Nov. 21, 2018) (“[T]his Court has specifically
held that simple, routine work is not synonymous with unskilled work.” (collecting cases)).
The Commissionet’s atguments to the conttary are not persuasive. First, the
Commissioner does not agtee that the conflict identified and discussed herein is an apparent
conflict, but instead describes it as a “gap in the DOT’s evidence,” based on the fact that the
DOT does not address whether a given job can be performed bilaterally or unilaterally. (Def.’s
Br. at 9.) However, this is the same contention that was considered and rejected by the Fourth

Circuit in Pearson. Specifically, in Pearson, the RFC included a limitation to “occasional

 

overhead lifting/teaching using the nondominant upper extremity,” but the three occupations

identified by the vocational expert at step five all reflected “frequent reaching” in the DOT.

 

Peatson, 810 F.3d at 206. In Pearson, as in the present case, the Commissioner argued that
there was no appatent conflict between the general reaching restrictions in the DOT and the
nattow resttictions found by the ALJ. However, the Fourth Circuit concluded that this was
exactly the type of apparent conflict that required further explanation and resolution by the
ALJ. Likewise, this Court concludes that there is an apparent conflict here that the VE and
the AL] wete obliged to identify and resolve. See also Boston v. Colvin, No. 4:14-CV-206-D,
2016 WL 721563, at *8 EDN. Feb. 2, 2016) (collecting cases holding that “the VE’s
proposal of a job that requires a frequency of reaching that a claimant cannot perform with
one of his atms cteates a conflict with the DOT that the AL] is required to resolve”).
Second, referencing the quoted dialogue between the VE and the AL] set forth above,
the Commissioner contends that, “the ALJ and the VE identified the teaching issue that

existed in this situation.” (Def’s Br. [Doc. #13] at 8.) However, as explained, although the

14
VE mentioned a conflict related to reaching, she never explained the specific details of this
conflict. The AL] also failed to interpret the testimony or resolve the conflict. Thus, the
Court is left to speculate as to precisely what the VE meant in her ambiguous remarks about
the “breakdown” in “reaching left versus tight,” which is not sufficient or appropriate on
judicial review.

Third, the Commissioner contends further that “[b]y characterizing [the VE’s|
testimony as ‘outside the DO? the VE essentially highlighted the fact that the DOT does
not address whether its reaching requirements apply bilaterally or unilaterally.” (Def.’s Br. at
9.) The Commissioner reasons further that “[t]he VE confirmed that, despite being limited to
occasional teaching with his right atm, Plaintiff could still perform the three jobs identified —
ie., Plaintiff could use his left arm to perform the frequent reaching cited in the DOT. (Tr. at
66.) The VE explained that het conclusion was based on her 25 years of experience, including
talking with employers and being in the industry (Ir. 66).” (Def.’s Br. at 9.)

The Court does not find this argument persuasive. Nowhere in her testimony did the
VE state that Plaintiff “could use his left arm to perform the frequent reaching cited in the
DOT” and tequited by the three jobs the AL] concluded Plaintiff could perform. Instead,
what the VE said was that her testimony was “somewhat outside the DOT” with regards to
the “breakdown of teaching right versus left.” (Ir. at 66.) Again, the Court concludes that it
would be unduly speculative to infer the former from the latter. And, in fact, the Fourth Circuit

has cautioned against performing such guesswork. See Pearson, 619 F.3d at 211 (concluding

 

that “[a]lthough we could guess what these occupations tequite in reality, it is the purview of

15
the AL] to elicit an explanation from the expert as to whether these occupations do, in fact,
requite frequent bilateral overhead reaching.”).

In summary, itis clear that the VE in this case never meaningfully identified the conflict
at issue hete, and there is no testimony or discussion that is susceptible to judicial review
explaining how the conflict was resolved. As discussed above, the Fourth Circuit clarified in
Peatson that the VE’s testimony can only provide substantial evidence to support the AL]’s
decision if the AL] received an explanation from the expert explaining the conflict and
detetmined both that the explanation was reasonable and that it provided a basis for relying
on the expert’s testimony rather than the DOT. ‘That analysis was not adequately performed
hete. Accordingly, this matter requites remand based on the analysis set out in Peatson.

None of this necessarily means that Plaintiff is disabled under the Act and the Court
exptesses no opinion on that matter. Nevertheless, the Court concludes that the proper course
here is to remand this matter for further administrative proceedings. To the extent Plaintiff
taises any other issues in his motion, the Court declines consideration of any such issues at
this time. Hancock v. Barnhart, 206 F.Supp.2d 757, 763-764 (W.D. Va. 2002) (on remand, the
ptior decision is of no preclusive effect, as it is vacated and the new hearing is conducted).

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(g). The Commissioner should be directed to remand
the matter to the AL] for proceedings consistent with this Recommendation. ‘To this extent,

Defendant’s Motion for Judgment on the Pleadings [Doc. # 12] should be DENIED, and

16
Plaintiffs Motion for Summary Judgment [Doc. # 10] should be GRANTED. However, to
the extent that Plaintiffs motion seeks an immediate award of benefits, it should be DENIED.
This, the 26th day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

17
